DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 20 recite the limitation "said heel portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,072,931. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention is generally anticipated by the claimed invention of ‘931. Limitations absent from ‘931 are reasonably suggested by the references set forth in the subsequent prior art rejections.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,655,344. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention is generally anticipated by the claimed invention of ‘344. Limitations absent from ‘344 are reasonably suggested by the references set forth in the subsequent prior art rejections.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 13, 15-16, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grun, US 3,201,909.
Regarding claim 1:
Grun discloses a wall base comprising: 
a base member (1) comprising a rear surface configured to be secured to an adjacent forward surface of a wall; 
an extension member extending outward and downward from the base member; 
a protrusion (15) extending downward from the extension member to contact a floor surface when said wall base is installed; and 
a channel defined, at least in part, by said extension member and said protrusion and configured to receive a sealant (16).

    PNG
    media_image1.png
    456
    491
    media_image1.png
    Greyscale

Regarding claim 3:
Grun discloses wherein the base, the extension member and the protrusion are integrally formed.
Regarding claim 5:
Grun discloses wherein the base member and the extension member are integrally formed.
Regarding claim 13:
Grun discloses wherein the extension member comprises a forward portion which is configured to be selectively lifted to access the channel.
Regarding claim 15:
Grun discloses wherein at least the forward portion of the extension member comprises a flexible and resilient material (col. 2, ll. 71).
Regarding claim 16:
Grun discloses a method for providing a sealed connection between a wall and a floor comprising the steps of: 
securing a base member (1) of a wall base comprising a rear surface to an adjacent forward surface of the wall such that at least a portion of a protrusion extending downward from an extension member extending outward and downward from the base member contacts said floor; and 
depositing a sealant (16) within a channel defined, at least in part, by said extension member, said protrusion, and said floor to provide a sealed connection between said wall and said floor.
Regarding claim 21:
Grun discloses a wall base for providing a sealed connection between a wall and a floor, said wall base comprising: 
a base member comprising a planar rear surface configured to be secured to an adjacent forward surface of a wall; 
an extension member extending from, and outward beyond, a front surface of said base member, said extension member extending from, and downward beyond, a lower surface of said base member; 
a protrusion extending downward from the lower surface of said extension member such that at least a portion of said protrusion is configured to contact said floor when installed; and 
a channel defined by a forward surface of said protrusion and said lower surface of said extension member, wherein said channel is configured to receive a sealant for providing said sealed connection between said wall and said floor by way of said wall base.

Claims 1, 4-6, 8, 13-14 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buys, US 2010/0186329.
Regarding claim 1:
Buys discloses a wall base comprising: 
a base member (12) comprising a rear surface configured to be secured to an adjacent forward surface of a wall; 
an extension member extending outward and downward from the base member; 
a protrusion (15) extending downward from the extension member to contact a floor surface when said wall base is installed; and 
a channel defined, at least in part, by said extension member and said protrusion and configured to receive a sealant (16).

    PNG
    media_image2.png
    407
    708
    media_image2.png
    Greyscale

Regarding claim 4:
Buys discloses wherein the protrusion is separately formed from said base member and said extension member.
Regarding claim 5:
Buys discloses wherein the base member and the extension member are integrally formed.
Regarding claim 6:
Buys discloses wherein a first attachment portion located at a lower portion of the extension member;
a second attachment portion located at an upper portion of said protrusion, wherein said second attachment portion is configured for mating with said first attachment portion.
Regarding claim 8:
Buys discloses wherein the base member extends a length;
said first attachment portion extends continuously along the length of said wall base; and
said attachment portion extends continuously along the length of said wall base.
Regarding claim 13:
Buys discloses wherein the extension member comprises a forward portion configured to be lifted to access the channel.
Regarding claim 14:
Buys discloses wherein the extension member is configured to contact the floor when the wall base is installed.
Regarding claim 21:
Buys discloses a wall base for providing a sealed connection between a wall and a floor, said wall base comprising: 
a base member comprising a planar rear surface configured to be secured to an adjacent forward surface of a wall; 
an extension member extending from, and outward beyond, a front surface of said base member, said extension member extending from, and downward beyond, a lower surface of said base member; 
a protrusion extending downward from the lower surface of said extension member such that at least a portion of said protrusion is configured to contact said floor when installed; and 
a channel defined by a forward surface of said protrusion and said lower surface of said extension member, wherein said channel is configured to receive a sealant for providing said sealed connection between said wall and said floor by way of said wall base.
Regarding claim 22:
Buys discloses wherein the protrusion is separately formed from said base member and said extension member.
Regarding claim 23:
Buys discloses an attachment means for attaching said protrusion to said extension member.
Claims 1, 4, 6-7, 9-10 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schluter, US 4,829,731.
Regarding claim 1:
Schluter discloses a wall base comprising: 
a base member (11) comprising a rear surface configured to be secured to an adjacent forward surface of a wall; 
an extension member (12/13) extending outward and downward from the base member; 
a protrusion (14/15) extending downward from the extension member to contact a floor surface when said wall base is installed; and 
a channel (16) defined, at least in part, by said extension member and said protrusion and configured to receive a sealant (17).
Regarding claim 4:
Schluter discloses wherein the protrusion is separately formed from the base member and the extension member.
Regarding claim 6:
Schluter discloses a first attachment portion (16 and 162) located at a lower portion of said extension member; 
a second attachment portion (15 and 151) located at an upper portion of said protrusion, wherein said second attachment portion is configured for mating with said first attachment portion.
Regarding claim 7:
Schluter discloses wherein: said first attachment portion comprises a tongue (15); said second attachment portion comprises a groove (16); and said tongue and said groove are configured for lateral attachment by sliding movement relative to one another and are configured to prevent separation of said extension member from said protrusion by vertical movement when said tongue is mated with said groove.
Regarding claim 9:
Schluter discloses wherein said first attachment portion comprises a recess; and said second attachment portion comprises a mating protrusion.
Regarding claim 10:
Schluter discloses wherein said first attachment portion comprises a mating protrusion; and said second attachment portion comprises a recess (each comprises both a recess and a protrusion).
Regarding claim 16:
Schluter discloses a method for providing a sealed connection between a wall and a floor comprising the steps of: 
securing a base member (11) of a wall base comprising a rear surface to an adjacent forward surface of the wall such that at least a portion of a protrusion (13) extending downward from an extension member (12) extending outward and downward from the base member contacts said floor; and 
depositing a sealant (17) within a channel defined, at least in part, by said extension member, said protrusion, and said floor to provide a sealed connection between said wall and said floor.
Regarding claim 17:
Schluter discloses further comprising the steps of: attaching said heel portion (15), which is separately formed from said extension member and said base member, to said extension member.
Regarding claim 18:
Schluter discloses wherein: the step of attaching said heel portion to said extension member comprises the sub-steps of mating a first attachment portion provided at said protrusion to a second attachment portion provided at said extension member (refer to Fig. 2).
Regarding claim 19:
Schluter discloses wherein: the step of attaching said heel portion to said extension member comprises the sub-steps of applying an adhesive to between said protrusion and said extension member (17).

Claims 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson, US 2015/0252561.
Regarding claim 16:
Johnson discloses a method for providing a sealed connection between a wall and a floor comprising the steps of: 
securing a base member (30) of a wall base comprising a rear surface to an adjacent forward surface of the wall such that at least a portion of a protrusion (32) extending downward from an extension member (24) extending outward and downward from the base member contacts said floor; and 
depositing a sealant (42) within a channel defined, at least in part, by said extension member, said protrusion, and said floor to provide a sealed connection between said wall and said floor.
Regarding claim 20:
Johnson discloses wherein a heel portion (38) is separately from the extension member and the base member, which are integrally formed; and
said heel portion is attached to the extension member by application of the sealant within the channel.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irwin, US 2,230,688.
Regarding claim 1:
Irwin discloses a wall base comprising: 
a base member (31) comprising a rear surface configured to be secured to an adjacent forward surface of a wall; 
an extension member (30) extending outward and downward from the base member; 
a protrusion (32) extending downward from the extension member to contact a floor surface when said wall base is installed; and 
a channel (space between fins 17 and the extension member) defined, at least in part, by said extension member and said protrusion and configured to receive a sealant.
Regarding claim 2:
Irwin discloses wherein the protrusion comprises a circular cross-section.

Claims 1, 4 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelosi, US 8,973,321.
Regarding claim 1:
Pelosi discloses a wall base comprising: 
a base member (12a) comprising a rear surface configured to be secured to an adjacent forward surface of a wall; 
an extension member (18) extending outward and downward from the base member; 
a protrusion (14) extending downward from the extension member to contact a floor surface when said wall base is installed; and 
a channel (22) defined, at least in part, by said extension member and said protrusion and configured to receive a sealant.
Regarding claim 4:
Pelosi discloses wherein the protrusion is separately formed from the base member and the extension member.
Regarding claims 11 and 12:
Pelosi discloses adhesive provided between the protrusion and the extension member wherein the adhesive is double sided tape (col. 6, ll. 45). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633